IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 7, 2008

                                     No. 08-50356                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

LES ROY REID

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-cv-00118


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges..
PER CURIAM:*
       This is an appeal from a district court’s grant of summary judgment in
favor of the government for unpaid federal income taxes and the order of sale
that was based on the summary judgment. We affirm.
       It is undisputed that Defendant-Appellant failed to file income tax returns
for the years 1996, 1997, and 1999. The IRS assessed tax liabilities, interest,




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-50356

fees and collections costs. Although Defendant-Appellant received notice of the
assessments and demand for payment, he failed to make any payment.
         On November 29, 2006, the government filed suit to reduce the unpaid
assessments to judgment and to foreclose the tax liens against Defendant-
Appellant’s real property. Defendant-Appellant filed a petition to dismiss,
asserting, among other things, that although he was an “inhabitant on the land
on Texas,” he was not a citizen of the United States and that the district court
had neither “venue nor jurisdiction over the assessed taxes.”         Defendant-
Appellant filed an answer admitting that he owned the real property.
Defendant-Appellant presented no evidence to show that the assessments or
liens were invalid. The government filed a motion for summary judgment, which
the district court granted, ordering judgment in the amount of $125,811.27, plus
interest and additions provided by law until the judgment was paid.
         This Court reviews a district court’s grant of summary judgment de novo,
applying the same standards as the district court. E.g., Hirras v. Nat’l R.R.
Passenger Corp., 95 F.3d 396, 399 (5th Cir. 1996). Summary judgment is proper
if the record reflects “that there is no genuine issue as to any material fact and
that the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.
56(c).
         Defendant-Appellant appeals and asks this Court to “declare the lower
court’s proceedings and orders void ab initio with prejudice.” We need not tarry
long with this argument. Defendant-Appellant’s brief “is a hodgepodge of
unsupported assertions, irrelevant platitudes, and legalistic gibberish.” Crain
v. Commissioner, 737 F.2d 1417, 1418 (5th Cir. 1984). Defendant-Appellant did
not present any relevant evidence disputing the validity of the assessments or
the federal tax lien. Nor has the Defendant-Appellant raised any nonfrivolous
arguments disputing the validity of the tax assessments and the lien. “The
Commissioner’s assessment is accorded a presumption of correctness, thus

                                         2
                                 No. 08-50356

placing the burden on the taxpayer ‘to prove by a preponderance of the evidence
that the Commissioner’s determination was erroneous.’” Carson v. United
States, 560 F.2d 693, 696 (5th Cir. 1977). Defendant-Appellant has failed to
raise a genuine issue of material fact. We thus affirm the district court’s grant
of summary judgment in favor of the government.
      Finally, the government has filed a motion for $8,000 in sanctions
pursuant to Fed. R. App. P. 38. Finding the appeal frivolous, we grant the
motion. See Wallis v. Commissioner of I.R.S., 203 Fed.Appx. 591 (5th Cir. Oct.
24, 2006) (No. 06-60256) (granting the motion for sanctions based on filing a
frivolous appeal).


      For the above reasons, we AFFIRM the district court’s grant of summary
judgment and GRANT the motion for sanctions in the amount of $8,000.
      AFFIRMED.




                                       3